Citation Nr: 0529019	
Decision Date: 10/28/05    Archive Date: 11/09/05	

DOCKET NO.  04-42 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from November 1965 to December 
1967.  He served in Vietnam from August 1966 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Indianapolis, Indiana.  A review of the record discloses that 
by rating decision dated in November 2003, service connection 
for Type II diabetes mellitus was granted.  A 20 percent 
disability rating was assigned, effective June 2002.  The 
veteran and his representative have expressed dissatisfaction 
with the assignment of the 20 percent rating.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (c) (2004) the veteran's appeal 
has been advanced on the Board's docket for good cause shown.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you should 
further action be required.


REMAND

A review of the evidence of record discloses that 
examinations pertaining to diabetes mellitus and PTSD were 
requested by VA in September 2003.  A compensation and 
pension examination inquiry discloses the veteran failed to 
report.  Of record is a January 2004 communication from the 
veteran's accredited representative indicating that he was 
not able to report for the VA examinations scheduled for 
September 17 2003, because he was incarcerated.  

However, in a May 11, 2005, statement, the veteran indicated 
that he was going to be paroled on June 27, 2005.  A recent 
communication to his local representative just received at 
the Board reflects the veteran is indeed out of prison.

In the May 2005 communication and in the recent letter to his 
local representative the veteran also referred to having 
received treatment from a licensed psychologist while he was 
at the Putnamville Correctional Facility in Greencastle, 
Indiana.  He stated he had seen that psychologist for three 
years.  A review of the record reveals that while there are 
statements from other health care professionals affiliated 
with the Indiana Department of Correction, there is no 
information from Paul H. VanWyk, Ph.D., the psychologist in 
question.  The veteran has provided a signed authorization to 
release information form for records from the psychologist.  
Another communication from the veteran dated in January 2005 
reflected that he would be willing to report for a medical 
examination, "as soon as I get out."  

The Board also notes that there is some question as to 
whether or not the veteran wants to have a personal hearing 
either at the RO or before the Board.  In a November 2004 
statement the veteran wrote "they are talking about a hearing 
that I cannot attend because I'm still incarcerated."  

The Board notes that the statutory duty to assist a veteran 
in the development of a claim includes providing VA 
examinations when warranted, with the conduct of a thorough 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The record reveals the veteran has not been accorded an 
examination with regard to his psychiatric status or his 
diabetes mellitus.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  Development contemplated by the VCAA 
should be undertaken.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b) are fully 
complied with and satisfied.  This 
includes notifying the veteran of the 
information and evidence not of record 
that is necessary to substantiate the 
claims.  In particular, the veteran is to 
be asked whether he still desires a 
hearing and, if so, whether at the RO or 
before the Board.  Should he express the 
desire for a hearing, one should be 
scheduled for him at the earliest 
available opportunity.  Of particular 
interest are any records from Paul H. 
VanWyk, Ph.D., a psychologist affiliated 
with the Putnamville Correctional 
Facility, 1946 West U.S. Highway, No.40, 
Greencastle, IN  46135. 

2.  VA should contact the veteran and 
request that he provide any information 
that he can recall regarding any 
stressful incidents he might have 
experienced during his time in Vietnam.  
He should be asked to be as specific as 
possible about the details regarding the 
claimed stressors.  He should provide 
dates, places, units of assignment, and 
times of any events, description of 
events, and the names and any other 
identifying information concerning any 
other individuals involved in the events.  
If possible, he should indicate the 
location and approximate time (within a 
two-month specific date range) of any 
stressful event or events in question, 
and the unit of assignment at the time 
the stressful event occurred.  He is to 
be informed that this information is 
necessary to obtain supportive evidence 
of the stressful event or events and that 
failure to respond by providing as 
complete a response as possible may 
result in a denial of his claim.  

3.  The U.S. Armed Service Center for 
Research of Unit Records (CURR), 7798 
Cissna Road, Suite 101, Springfield, VA  
22150-3197 should be contacted and asked 
to provide unit diaries and chronologies, 
or any other information pertaining to 
the activities of B Company, 5th 
Battalion, 60th Infantry, 9th Infantry 
Division, United States Army, Pacific, in 
April and May 1967, unless the months are 
otherwise specified by the veteran.  Any 
information obtained should be associated 
with the claims folder.  If such efforts 
result in negative results, documentation 
to that effect should be placed in the 
claims file.  

4.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify (1) whether each alleged stressor 
found by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; (2) whether the criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record by 
the RO and found to be sufficient to 
produce PTSD.  Any opinion expressed by 
the examiner should be accompanied by a 
complete rationale.  The claims file, to 
include a copy of this REMAND and any 
information provided by the CURR, must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.  
Whatever psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to its etiology.

5.  The veteran should also be accorded 
an examination by a physician 
knowledgeable in diabetes mellitus for 
the purpose of determining the current 
nature and extent of impairment 
attributable to the veteran's service-
connected diabetes mellitus.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  All appropriate studies are 
to be performed.  The examiner should 
express an opinion as the degree of 
impairment attributable to the diabetes 
mellitus.

6.  Following the aforementioned 
development, VA should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
action taken on the claims for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  
However, he is to be advised of the importance of providing 
more specific information regarding his activities in Vietnam 
and is to be told that any examination requested in this 
REMAND is deemed necessary to evaluate his claims, and that 
his failure without good cause, to report any scheduled 
examination could result in a denial of the claims.  
38 C.F.R. § .655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

